Voorhies, J.
The defendant, George E. Price, has mo appeal in this case on several grounds, among others, “ that ] the defendants, or either of them, has ever been 'executed : to authorize an appeal.”
This action was instituted against the defendant for the reí and also for tho revocation of an alleged contract of sale William Elgin, on the ground of fraud and simulation. No evidence’applars to have been introduced on this branch of the action, and it does not appear from the judgment that the Judge, a quo, passed upon it.
The appeal is devolutive. The plaintiffs and appellants as principals, and Henry B. Shaw as surety, in the bond, “ are held and firmly bound unto the firm of Dunlap, Moncure & Co., in the sum of one hundred dollars,” &c.
It is urged by the appellants, in answer to the objection, that the insertion of their names as obligees in tho bond was evidently a clerical error, and have offered, with the consent of the surety, to rectify the same. We are only permitted to inquire whether the bond was at the time the appeal was taken, such a bond as the law requires. It is perfectly clear that the bond in this case was null at the time the appeal was brought up, and cannot, therefore, be made afterwards valid by the substitution of one name for another.
*156The appellees have also filed a copy of a new bond, filed in the inferior court on the 16th February, 1855, nine days after the transcript was filed in this Court. This is clearly unavailable.
It is, therefore, ordered and decreed that the appeal be dismissed, at the appellants’ costs.